MEMORANDUM **
Raul Sanchez appeals from the ten-year sentence imposed following his guilty plea conviction to possessing with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanchez challenges the district court’s ruling that it lacked the discretion to disregard his criminal history points for purposes of determining safety-valve eligibility under 18 U.S.C. § 3553(f). Sanchez contends that § 3553(f) runs afoul of the remedial holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because it requires the district court to use the Sentencing Guidelines to determine when a defendant is safety-valve eligible. We reject this contention.
Booker prohibits the mandatory application of the Sentencing Guidelines to increase a defendant’s sentence beyond the amount authorized by the facts reflected in the jury verdict or admitted by the defendant. See id. at 230-34. Booker does not address the application of the Sentencing Guidelines to decrease a defendant’s sentence beneath the amount authorized by the statute of conviction. Because Booker does not bear on mandatory mínimums, see United States v. Cardenas, 405 F.3d *6871046, 1048 (9th Cir.2005), it neither compels nor authorizes the result sought by Sanchez.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.